1
2
3
                                                                   JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      MICHAEL JOHN KRISTIAN,                    Case No. 2:19-cv-07816-JFW-SHK
12
                                  Plaintiff,
13
                         v.
                                                JUDGMENT
14
      SOCIAL SECURITY,
15
                                   Defendant.
16
17
18         Pursuant to the Order Accepting Findings and the Recommendation of the
19   United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this case is DISMISSED without
21   prejudice.
22
23   Dated: December 11, 2019
24
                                           HONORABLE JOHN F. WALTER
25                                         United States District Judge
26
27
28
